 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDGABINO MARTINEZ, d/b/a RESTAURANT EL ALCAZARandUNION DE EMPLEADOS DE HOTELES, CAFES YRESTAURANTES DE PUERTO RICO.'Case No.24-CA-412.November27, 1953DECISION AND ORDEROn September 11, 1953, Trial Examiner Thomas N. Kesselissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engagingin certain unfair labor practices,and recommending that hecease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto. Thereafter,theRespondent filed exceptions to theIntermediate Report.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report, the exceptions and theentire record in the case,and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner.ORDERUpon the entirerecord in this case,and pursuant to Section10 (c) of the National LaborRelationsAct, as amended, theNationalLabor RelationsBoardhereby orders that the Re-spondent,GabinoMartinez,d/b/a RestaurantEl Alcazar, RioPiedras,Puerto Rico,his agents,successors,and assigns,shall:1.Cease anddesist from:(a) DiscouragingmembershipinUnion de Empleados deHoteles, Cafes y Restaurantesde PuertoRico,or in any otherlabor organizationof his employees,by dischargingany of hisemployeesor in any othermanner discriminating against themwith respect to their hireor tenureof employment, or anyterm or conditionof employment,except to the extent permittedby Section 8 (a) (3) of the Act.(b) In any othermanner interfering with, restraining, orcoercinghis employeesin the exerciseof the rightto self-organization,to form labororganizations, to join or assist theabove -named or any otherlabor organization,to bargaincollec -tively throughrepresentatives of their own choosing, and toengage inotherconcerted activities for the purpose of collectivebargainingor other mutualaid or protection,and to refrainfrom any or all of suchactivities,except to the extentthat suchrightmay beaffectedby anagreement requiringmembershipin a labororganization,as authorized in Section8 (a) (3) of theAct.1The Board has been administratively advised that the charging Union is now affiliatedwith the American Federation of Labor as Local 34918.107 NLRB No. 68. RESTAURANT EL ALCAZAR2292.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to Benito Cotto Torres immediate and full rein-statement to his former or substantially equivalent positionwithout prejudice to seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered by reason of the Respondent's discrimination againsthim, in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Upon request, make available to the Boardor its agentsfor examination and copying, all payroll, social-security, time,and personnel records necessary to determine the amount ofback pay due and the right of reinstatement under the terms ofthis Order.(c) Post at his place of business in Rio Piedras, Puerto Rico,copies of the notice attached to the Intermediate Report andmarked "Appendix."2 Copies of said notice, to be furnishedby the Regional Director for the Twenty-fourth Region, shall,after being duly signed by Respondent, be posted by him imme-diately upon receipt thereof and maintained by him for a periodof sixty (60) consecutive days thereafter inconspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be takenby Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for the Twenty-fourth Regioninwriting within ten (10) nays from the date of this Order, ofthe steps he has taken to comply herewith.2This notice is hereby amended by substituting the words "A Decision and Order" for thewords "The Recommendations of a Trial Examiner." In the event that this Order is enforcedby a decree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed by Union de Empleados de Hoteles, Cafes y Restaurantes de PuertoRico, herein called the Union, the General Counsel of the National Labor Relations Board,by the Regional Director for the Twenty-fourth Region (Santurce, Puerto Rico), issued hiscomplaint dated June 3, 1953, against Gabino Martinez,d/b/a Restaurant El Alcazar,hereincalled the Respondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (3) and (1)and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, herein calledthe Act. Copies of the complaint, the charge, and a notice of hearing were duly served uponthe Respondent and the Union.With respect to the unfair labor practices, the complaint alleged that on or about January29, 1953, the Respondent unlawfully discharged its employee, Benito Cotto Torres, becauseof his activities in behalf oftheUnionand has since refused to reinstate him, thereby violatingSection 8(a) (3) and(1) of the Act. TheRespondent failed to file an answerto thecomplaint 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDin accordance with the provisions of Section 102.20, et seq.,of the Board's Rules and Regu-lations.At the hearing held in this proceeding,counsel appearing for the Respondent orallyadmitted all allegations of the complaint except those relating to commission of conductviolative of the Act.Pursuant to notice,a hearing was held at Santurce,Puerto Rico,on June 24,1953, beforeThomas N.Kessel,the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented by counsel. Fullopportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencewas afforded all parties.After the hearing the General Counsel filed a brief with the under-signed which has been carefully considered.Upon the entire record in the case,and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent,an individual proprietorship,owns and operates at a single location inRio Piedras,Puerto Rico,a restaurant,bar, bakery,fruit stand,soda fountain,and candyshop. In the operation of his business the Respondent purchases substantial amounts ofmaterials,equipment,supplies,and ingredients which are transported and delivered fromand through States and Territories of the United States to his place of business in PuertoRico, and sells a substantial amount of food and food products in Puerto Rico.The partiesstipulated that in the 12-month period preceding the hearing the Respondent purchasedbeer,liquors,foodproducts,and supplies valued at approximately$10,000, and duringthe same period gross receipts from operation of the restaurant and grill amounted toapproximately $10,000.The Respondent concedes,and it is hereby found, that he is engagedin commerce within the meaning of Section 2 (6) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnion de Empleados de Hoteles,Cafes y Restaurantes de Puerto Rico is a labor organi-zation admitting to membership employees of the Respondent.Ill.THE UNFAIR LABOR PRACTICESA. Thepertinent factsBenitoCoon Torres was employed by the Respondent as a bartender in July 1952 andworked in that capacity until January 28, 1953.As noted,the General Counsel avers thatTorres was discharged on January 29, 1953, because of his activities in behalf of the Union.The Respondent denies that he discharged Torres,and asserts that the latter had voluntarilyquit in the face of a request that he change from the day to the night shift. To prove theallegationsof the complaint,the General Counsel produced the following witnesses whotestified thus:Torres testified that he joined the Union in January 1953 and then proceeded to organizehis fellow employees.On January 27 and 28 he solicited the signatures of these employeesto a petition designating the Union as their collective-bargaining representative.On January27 he procured 8 signatures to the petition,and on January 28 he obtained 5 signatures.Torres conducted these activities on the Respondent'spremises upon the termination ofhis shift at 4 p.m. on each of the foregoing days by contacting employees leaving the dayshift and those reporting for the night shift. On January 28 Torres submitted the petitionwith the 13signatures to the Union.That evening,according to Torres,Roberto Martinez,theRespondent'sbrother and assistant in the business,remarked to employees workingintheRespondent's kitchen,"Somewhere around here there is a union list.Anyone thatsigns that union list will have to go." Torres further testified that when he reported forwork on the morning of January 29 he was apprised by fellow employees that Roberto hadleftword that he was not to start work before his (Roberto's) arrival.Torres then spoketo the Respondent about his brother's instruction,and the Respondent,speaking "with astrong inflection,"replied"itwas better if (Torres] left."Considering himself discharged,Torres complied with the Respondent's advice and left. RESTAURANT EL ALCAZAR231Mariano Santos Melendez, employed by the Respondent as a cook, testified that he hadsigned the petition at Torres' request. He was not certain as to the date on which he signed,but from the fact that his name is second on the list it would appear that he signed on January27, the first day that Torres solicitedsignaturesMelendez further testified that the day afterhe signed the petition Roberto Martinez said "there was a list going around to gather signa-tures, and that that would be a list of those that were leaving "Jose Luis Morales testified that he had formerly worked for the Respondent at his fruitcounter, and that he also had signed the petition at Torres' request During the evening of theday before Torres was discharged, Morales overheard a conversation at the Respondent'sbar between Roberto Martinez and Angel Rosado, the Respondent's second-shiftbartender.Rosado informed Roberto about the petition Torres was circulating Roberto remarked"that anyone that signed that paper would haveto leave "Rafael Calo Hernandez, who works for the Respondentas a counterclerk, testified thathe also had signed the petition at Torres' request. On the morning when Torres was al-legedly discharged he arrived at the Respondent's premises and saw Torres sitting nearthebarAs the Respondent approached,Hernandezheard him ask Torres what he wasdoing there Torres replied that he was waiting for Roberto to tell him when to start working,whereupon the Respondent "told him that he could leave, and not to wait for Roberto, that hewas telling him he could leave " Torres then leftRegino Santos Melendez, who works for the Respondent as a cook, testified that he, too, hadsigned the petition at Torres' request.The Respondentappearedas the solewitnessto support the defense in this case. He testi-fied that about 3 months after Torres was hired, and while Torres was working as a day-shiftbartender, he requested him to take the night shift so that other employees who were pressingfor day work could be accommodated Torres refused because he was attending school atnightThe Respondent's requestthat he cooperate by working the night shift on Saturdayand Sunday was also turned down although this arrangement would not have conflicted withTorres' attendance at schoolThese requestsweremade several times but were alwaysrejected.The Respondent testified that he renewed these requests on the morning of January29,whereupon Torres advised him that he was leaving and departed from the premuses.The Respondent did not see him again until the hearing. He further testified that he hadnot discharged Torres, that he regretted his leaving as he was his best employee, and infactunsuccessfully sought to have him "come back." i The Respondent further testifiedthat despite his repeated requests and Torres' refusals, he had never threatened him withdischarge for his failure to cooperate.As to the status of Roberto Martinez in his brother's business, various of the GeneralCounsel's witnesses testified that he ordered them about, assigned them their duties, andthathe was regarded by Respondent's employees as their boss. Thus, Torres testifiedthat "when Gabino was not there [Roberto] acted and ordered as if he was Gabino.... heorderedme to go wherever I was needed, whether in the kitchen or in the soda fountain,and he told me so " Morales testified that while working at the fruit counter he took hisorders from Roberto Hernandez testified that Roberto was "our boss," and "he was theone who gave us orders, besides the owner, Gabino Martinez. He ordered us around.... hewas the one who told us what our free days were, our days off, and things like that." TheRespondent testified that healonemanaged his multifarious business, spending almost16 hours daily between the hours of 7 a. m. to midnight at his establishment He specifi-cally denied any grant of authority to Roberto over the 40 to 50 employees on the payroll,or that he had authorized him to discuss union matters with them. The Respondent furthertestified that only he hired and discharged employees, and that Roberto merely consultedhim about these matters He conceded that Roberto was in charge when he wasnot present,and saw that the employees "observedorder," "did their work properly," "worked withinthemeaningof the law," and kept "an eye on the employees." In addition to these functions,Roberto purchased supplies, and generally, in the words of the Respondent, acted in thecapacity of his assistant, "tend[ing] to the business, mov[ing] around and look[ing] afterthings," albeit "nobody took orders from him because [Respondent] was there sixteen hoursandmore every day " Roberto did not testify He had left his brother's employ 3 weeksbefore the hearing and had gone to New YorkIIn the context in which this testimony was given, it is construed to mean that the Re-spondent had urged Torres not to quit, but to stay in his employ. Z 3ZDECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent refused to stipulate at the hearing that Roberto was a supervisor, andostensibly opposes a conclusion to such effect presumably to prevent the attribution to theRespondent of Roberto'sknowledge pertaining to Torres'union activities or his conductpertaining thereto It is not necessary, however, to decide whether Roberto wasa super-visor in order to charge the Respondent with his knowledge or conduct It is enough forthispurpose that Roberto is the Respondent's brother and was known as such by the em-ployees, that he performed functions which closely identified him with management, andthat he was consequently regarded by employees as their boss.2 As the record convincinglydemonstrates Roberto's close affinity to management in this case, both as a relative of theRespondent and as an assistant in theoperationof the business,it is here found that Roberto'sknowledge of Torres'union activities and his conduct pertaining thereto are attributableto the RespondentB.DiscriminationIn short, the question as to whether Torres was unlawfully discharged required only reso-lution of the conflicting testimony of the Respondent and the General Counsel's witnessesas to what actually occurred on the morning of January 29, 1953, between the RespondentandTorres.Torres' union activities prior to this date are conclusively established byuncontradicted and unrefuted testimonyRobertoMartinez'knowledge of these activitiesand his threatening remark are likewise conclusively established.Because of Roberto'srelationship to the Respondent,as indicated above,the latter's knowledge of these activitiesis also establishedTurning to the Respondent's version of the events of January 29, he would have it appearthat upon his mere request for the change in work hours,Torres,although not ordered tomake the change or threatenedwithdischarge or other disciplinary action for failing tocomply with the Respondent's request,turned it down and quit his job.And this, accordingto the Respondent, occurred although Torres had with impunity rejected such requests in thepast and there was no apparent reason for belief that he would thistime, anymore thanbefore, be compelled to change his hours in order to retain his job.What is more,Torressupposedly quit despite the Respondent's entreaty that he remain. The undersigned does notcredit this account, not alone because it fails to ring true,particularly in the face of themore plausible version presented by the mutually corroborative testimony of the GeneralCounsel's witnesses,but also because important aspects of the Respondent's testimony areso vague and uncertain as to stamp it generally unreliable.Thus, the Respondent on directexamination first indicated that during Torres' employment with him he had one otherbartender, Ulises Ramos, who worked the night shift, and that he had "various" conversa-tionswith Torres relative to changing his shift because "the other one (Ramos) was con-tinually requesting the change"to the day shift On cross-examination,however, the Re-spondent admitted that he had 4 bartenders,2 on each shift, and that during Torres'employ-ment Ramos had been given day work when 1 of the bartenders was called to military service.The Respondent at this point implied that he was pressured by his other bartenders for daywork, but could not recall the name of any of these employees. His faulty memory is furtherexemplified by his failure even to remember which bartender was transferred to Torres'day shift after he left.The Respondent's unconvincing testimony fails to refute the simple account of the January29 discussion between him and Torres testified to by the latter and corroborated by employeeHernandez The testimony of these witnesses as to this event stands unimpeached by cross-examination or by any other evidence presented by the defense Their testimony is creditedfor these reasons, and because Torres and Hernandez impressed the undersigned with theirsincerity and forthrightnessMoreover, their version is more plausible under all the cir-cumstances of this case than the Respondent's account of his interchange with Torres. Theundersigned is satisfied from all the evidence that on the morning of January 29, 1953, theRespondent, having been informed by Torres that he was not to start work as directed byRoberto Martinez until the latter's arrival, knew that this instruction had been provoked byTorres' organizing activities for the Union in the preceding 2 days, and that when he toldTorres not to wait for Roberto but to leave immediately he in fact discharged him forengaging in these activities In arriving at this conclusion the undersigned has considered2 The Eclipse Lumber Company, Inc., 95 NLRB 464; Swan Fastener Corporation, 95NLRB 503. RESTAURANT EL ALCAZAR233the fact that Torres was the ringleader in the union movement, the threat by Roberto Martinezthe night before the discharge to get rid of employees signing the union petition circulated byTorres, the timing of the discharge which occurred directly after the Respondent's discoveryofTorres'activitiesandRobertoMartinez's threat, and the implausible, unconvincingexplanation by the Respondent for Torres' severance of his employment.By the foregoing conduct the Respondent discriminated in regard to the hire and tenure ofemployment of its employee, Torres, in violation of the provisions of Section 8 (a) (3) of theAct, thereby interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act in violation of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connection withits operations described in section I, above,have a close,intimate,and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free now thereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,Iwill recom-mend that he cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has discriminated with respect to the hire and tenure ofemployment of Benito Cotto Torres, it will be recommended that Respondent offer himimmediate and full reinstatement to his former or substantially equivalent position withoutprejudice to seniority or other rights and privileges. See The Chase National Bank of theCity of New York, San Juan, Puerto Rico. Branch, 65 NLRB 827. It will further be recom-mended that Respondent make Torres whole for any loss of pay suffered by reason of thediscrimination against him. Said loss of pay, based uponearningswhich he would normallyhave earned from January 29, 1953, the date of the discrimination against him, to the dateof the offer of reinstatement, less net earnings, shall be computed on a quarterly basis inthemanner established by the Board in F. W. Woolworth Company, 90 NLRB 289; N. L. R. B.v. Seven-UpBottlingCo , 344 U. S. 344.Because of Respondent's demonstration of his willingness to resort to unlawful methodsto counteract an attempt by employees to achieve self-organization through a labor organiza-tion of their own choosing, the commission of other unfair labor practices may be anticipated.Itwill therefore be recommended that Respondent cease and desist from in any mannerinfringing upon the rights guaranteed his employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case,Imake the following;CONCLUSIONS OF LAW1Union de Empleados de Hoteles, Cafes y Restaurantes de Puerto Rico is a labororganization within the meaning of Section 2 (5) of the Act.2By discrimintating with respect to the hire and tenure of employment of Benito CottoTorres,thereby discouraging membership in a labor organization,Respondent has engagedin and is engaging in unfair labor practiceswithin themeaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining,and coercing his employees in the exercise of therightsguaranteed by Section7 of the Act,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act[ Recommendations omitted from publication.]APPENDIXNOTICETO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsAct, Ihereby notify my employees that- 2 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDIWILL NOTdiscouragemembership in Union de Empleados de Hoteles,Cafes yRestaurantes de Puerto Rico, or in any other labor organization of my employees, bydiscriminating in any manner in regard to hire, tenure,or any other term or conditionof employment,except to the extent permitted by Section 8 (a) (3) ofthe Act.IWILLoffer to Benito Cotto Torres immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to any seniority or other rightsand privileges,andmake him whole for any loss of pay suffered as a result of thediscrimination against him.IWILL NOT inany other manner interfere with, restrain,or coerce my employeesin the exercise of the right to self-organization,to form labor organizations,to join orassist the above-named or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities,except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition of employ-ment in conformity with Section 8 (a) (3) ofthe Act.Allmy employees are free to become or remain,or refrain from becoming or remaining,members of any labor organization,except to the extent above stated.Dated .................GABINO MARTINEZ,Proprietor,Restaurant El Alcazar.This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.POINSETT LUMBER AND MANUFACTURING COMPANY,andINTERNATIONAL UNION OF ELECTRICAL, RADIO,AND MACHINE WORKERS, CIO, Petitioner. Case No.11-RC-534. November 27, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued bytheBoard herein on July 17, 1953,' an election by secretballotwas conducted on August 7, 1953, under the directionand supervision of the Regional Director for the Eleventh Regionamong the production and maintenance employees at the Em-ployer's Anderson, South Carolina, plant. Following the elec-tion a tally of ballots was furnished the parties. The tallyshows that, of approximately 301 eligible voters, 275 castballots, of which 139 were for the Petitioner, and 135 wereagainst the Petitioner. There was 1 challenged ballot and 2void ballots.On August 13, 1953, the Employer timely filed objections toconduct of the election and conduct allegedly affecting theresults of the election.2 In accordance with the Rules andINot reported in printed volumes of Board Decisions.2Other objections of the Employer concerned the challenged ballot and one of the voidballots.The Regional Director resolved both objections against the Employer and the Em-ployer duly excepted to his findings. We agree with the Employer to the extent that it arguesthat the Regional Director committed an apparent oversight in not resolving the allegedsupervisory status of voter Dunn in the instance of the challenged ballot. We find it unneces-sary to decide that issue nor the issue of the propriety of the Regional Director's ruling with107 NLRB No. 64.